DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 STATUS OF CLAIMS
Claim 1 has been amended to incorporate the allowable subject matter. Claims 3 and 4 were corrected of 112(b) errors. Claim 5 has been canceled. Claims 8, 10-13 have been amended to correct dependency. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given authorization given in an email with Attorney SAM YIP on 23 APRIL 2022.

The application has been amended as follows:
Changes to Claim:
Regarding Claim 15, amend as follows
The dust collecting device of claim 1, further comprising a dust cap with a plurality of openings; wherein the dust cap 
	is configured to be detachably disposed on the housing after the cap is detached from the housing; and wherein the cap is configured to be detachably disposed on the housing after the dust cap is detached from the housing.
	Claims 1-4, 6-15 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record is Hsieh (U.S. Pub. No. 2020/0037837 A1) in combination with Battle et al. (U.S. Pub. No. 2007/0113375 A1) and Millan (U.S. Patent No. 9,277,844 B1).

Referring to claim 1: Hsieh discloses a dust collecting device (Fig. 6) with an extendible and flexible air tube (“tubular intake vent-hole”- paragraph 0063) comprising: a housing 21 (Fig. 6) having an air outlet 2141 (Fig. 8); a cover 211 detachably disposed on the housing; an air tube (“tubular intake vent-hole”- paragraph 0063), and being extendible and flexible (see Paragraph 0063), and a bending angle and an extension direction of the air tube is changeable by flexibility (see Paragraph 0063);  a filter 22 (Fig. 8) material disposed inside the housing and being close to the cover 211 (Fig. 8); and a gas guiding device 23 (Fig. 8) disposed inside the housing, and used to guide the gas sequentially through the air tube 2111 (Fig. 8), inside of the cover and the filter material 22 (Fig. 8) and then discharged outward from the air outlet 2141 (Fig. 8) . Hsieh 2 is silent on the cover having an accommodating groove and a dust collecting head disposed at a second end of the air tube that is positioned in the accommodating groove when the air tube is shortened to be accommodated in the accommodating groove.
	Battle et al. teaches a cover 20 (Fig. 1) having an accommodating groove (see the space within the cover 20 Fig. 1 inserted below); an air tube 25 (Figs. 1 and 2) having a first end positioned in the accommodating groove and being flexible, wherein the air tube is capable of being extended outside the accommodating groove (see the space within the cover 20 Fig. 1 inserted below) (see Paragraph 0016).


    PNG
    media_image1.png
    421
    474
    media_image1.png
    Greyscale


Millan teaches a flexible air tube 21 capable of being extended outside (Fig. 8) an accommodating groove (space within the cover 20)(Fig. 8) and retracted to be accommodated in the accommodating groove (Fig. 8), for the purpose of storing the air tube for later extension and use without having to search for an attachment (Column 4, lines 58-63).
Millan further teaches a dust collecting head 23 and 24 (Fig. 8) disposed at a second end of the air tube, and being positioned in the accommodating groove when the air tube is shortened to be accommodated in the accommodating groove to avoid the inconvenience of searching and attaching a brush (dust collecting head) (Column 5, lines 25-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hsieh 2 and include the air tube in the accommodating grove, as taught by Battle et al., for providing a relatively compact configuration (see Paragraph 0016). 
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hsieh 2 in view of Battle et al. and make the air tube and dust collecting head retractable inside the accommodating groove, as taught by Millan, for the purpose of storing the air tube and dust collecting head for later extension and use without having to search for an attachment (Column 4, lines 58-63).

However Hsieh as modified does not alone or in combination does not teach, suggest or make obvious wherein the accommodating groove includes a large diameter portion, a small diameter portion, and a sleeve portion, wherein an opening is disposed on a top end of the large diameter portion, the opening communicates with external space, and the small diameter portion is coaxially disposed at a bottom end of the large diameter portion, an inner diameter of the large diameter portion is greater than an inner diameter of the small diameter portion, the sleeve portion protrudes axially upward from a bottom end of the small diameter portion, and a perforation penetrating through the top end and bottom end of the small diameter portion is opened, the perforation communicates with an interior of the cover, and a first end of the air tube is sleeved on an outside of the sleeve portion and is abutted against the bottom end of the small-diameter portion to be positioned in the accommodating groove and allow an interior of the air tube to communicate with the perforation; wherein when the air tube is shortened to be accommodated in the accommodating groove, the dust collecting head is positioned in the large diameter portion. Furthermore, modification of Hsieh as modified is not obvious as there is no reason to add the large diameter portion, a small diameter portion, and a sleeve portion, in the accommodating groove (see Claim 1 for full limitations). 

Thus, one would only arrive at the claimed invention by using improper hindsight reasoning using knowledge gleaned only from the Applicant’s disclosure, and such reconstruction would be improper. Claims 2-4, and 6-15 are allowed base on their dependency to allowable Claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER SOTO
Examiner
Art Unit 3723



/CHRISTOPHER SOTO/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723